Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 2017-124093 filed in Japan on June 26, 2017.   

DETAILED ACTION
Claims 1 - 10 are pending in the application.
Claims 1, 7, 9, and 10 are independent. 
This action is Final based new 35 U.S.C. §103 prior art references that were necessitated by the applicant’s amendment; see MPEP §706.07(a).
Given the amended claim 10, the 35 USC 101 rejection is rescinded. 


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	
	Claims 1 and 7 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US PG Pub. No. 20100063608).

Regarding claim 1,
a control switching device (operator interface 12) separated  from a control device1 (PLC) (Par. 0022, line 6: “The operator interface 12 can be formed as part of a single unit including both that interface and the PLC 10 ( e.g., in the same housing), or the two devices can be distinct devices that are in communication with one another. Communication between the PLC 10 and the operator interface 12 can be accomplished by various methods, such as a direct wired serial connection, or a local or remote Ethernet connection allowing for the operator interface and PLC to be located in different portions of a manufacturing facility or even in different facilities.”)  and configured to switch a control over a control object (machine I/O device and/or machine tools 8)  serving as a mechanism of a plant (Par. 0022, last line: “PLC to be located in different portions of a manufacturing facility or even in different facilities.”) in association with the control device (Par. 0027: “Additionally, the operator interface 12 can be used to select any of several different run modes for each of the machine tools 8.” including a first control execution part configured to carry out a control over the control object in an operation of the plant, (Par. 0007: “…receiving a first part program at a programmable logic controller (PLC), and storing the first part program in a string array library of a memory portion of the PLC.”) comprising:
a second control execution part (first and second part programs) configured to carry out a different control over the control object than the control of the first control execution part by changing at least part of the control over the control object; (Par. 0041: “With respect to running a part program, as discussed above, an operator can use the operator interface 12 to select a given one of the part programs 19 to run from the Program Manager screen 30 and, once the part program is selected, logic in the PLC 10 moves the selected part program from the part program library 13 of the memory portion 18 to various buffers in the memory portion 18, namely an active tool path (TP) buffer 90 and an active display path (DP) buffer 92.” Claim 12, last line: “…communicating information between the PLC and the operator interface regarding the second part program.” See also claim 20. ) 
an operation input part configured to receive a switching operation as to whether to use or disuse the second control execution part;  (Par. 0029: “Referring to FIGS. 2-8, in the present embodiment, the operator interface 12 is configured to display several different screens. Among these are a Directory Tree screen 20 (see FIG. 2), which provides an overview of all of the available screens and allows an operator to select among and cause the display of a first level of various screens. Also, the operator interface 12 further is capable of providing a Program Manager screen 30 (see FIG. 3), which allows the operator to import and manage part programs such as the part programs 19, and a Machine Status screen 40 (see FIG. 4), which shows the current status of one or more machine tools such as the machine tools 8. Additionally, the operator interface 12 is capable of providing a Work Offset screen 50 (see FIG. 5), which allows an operator to view and modify work offsets for various parameters such as x-axis and y-axis coordinates, and a Tool Offset screen 60 (see FIG. 6), which dynamically displays a given machine tool (e.g., one of the machine tools 8) in relation to a workpiece according to a specific amount of tool offset entered by an operator. Also provided are an exemplary Program Edit screen 70 (see FIG. 7) and an Additional Machine Status screen (see FIG. 8) that shows the statuses of multiple portions of a given tool that are performing different part programs (multiple processes).” See also Par. 0008, 0027, 0038, 0041, 0042, 
and a control switching part configured to make a transition from a first control mode configured to use the control of the first control execution part to a second control mode configured to use the control of the second control execution part by (Par. 0027: “Additionally, the operator interface 12 can be used to select any of several different run modes for each of the machine tools 8. Among these are, for example, a Continuous Mode, a Pendant Mode, a Dry Run Mode and a Test Mode. In the Continuous Mode, the PLC 10 operates (e.g., by way of one of the I/O control devices 6 communicating with an appropriate machine I/O device 7) a given one of the machine tools 8 in a normal automatic manner. As for the Dry Run Mode, when operating in this mode, the PLC 10 runs a given one of the part program(s) 19 with the M-codes inactive. Further, with respect to the Test Mode, when operating in this mode, the PLC 10 runs a given one of the part program(s) 19 in relation to a given one (or more) of the machine tools 8, but does so with the motors of the machine tool 8 disabled so as to ensure that tool interference does not occur.” See also Par. 0008, 0029 – 0031, 0039, 0041, 0042, 0053, and claim 17.) 
cooperating with the control of the first control execution part (Par. 0018: As shown in FIG. 1, the PLC 10 in particular further comprises a communication portion 14, a processor portion 16 loaded with a ladder logic program 17, and a memory portion 18. Further, the operator interface 12 includes an operator input device that allows an operator to control and enter data into the PNC system 2 and a PLC output device that provides a visual display for an operator to receive feedback and process information, as described in further detail below. Additionally, in the present embodiment, one or more part program(s) 19 are installed (or pre-installed prior to operation) upon the PNC system 2. As shown, the part program(s) in the present embodiment are received by the PNC system 2 from the host computer 4. The host computer 4 is intended to be representative of any type of micro-processor based device that is capable of communicating a part program such as the part program(s) 19 to the PLC 10.” See also Par. 0009 and claims 11 and 13.) 
or by stopping the control of the first control execution part when the switching operation indicates the use of the second control execution part (Par. 0006: “Each CNC is dedicated to operate a single machine tool. If an operator desires to machine a part requiring several operations (processes) by separate machine tools, a series of CNC machines need to be combined, thereby creating a "cell" of multiple CNC machines, each of which has its own respective dedicated CNC. Additionally, if an operator desires to run the same process on multiple machine tools, the operator loads the desired part program into each CNC machine and then starts and operates each CNC machine separately. If the operator desires to make changes to a part program and then execute the program, the CNC machine is first stopped, then the new program file is loaded into memory, and finally the machine is re-started. In the case of multiple machines running the same processes, the part program is loaded into each CNC machine.”) or to make a transition to the first control mode configured to use the control of the first control execution part by stopping the control of the second control execution part when the switching operation indicates the disuse of the second control execution part by stopping the control of the second control execution part when the switching operation indicates the disuse of the second control execution part.  (Par. 0008)

Regarding claim 7,
Miller teaches the apparatus of the control switching device in claim 1 which parallel those limitations of claim 7.  Miller also teaches a plant (Par. 0022, last paragraph: PLC to be located in different portions of a manufacturing facility or even in different facilities.). Therefore, Miller teaches the plant and the limitations claim 7.  

Regarding claim 8,
Miller teaches the limitations of claim 7 which claim 8 depends.  Miller also  teaches an installer (Par. 0018: “As shown in FIG. 1, the PLC 10 in particular further comprises a communication portion 14, a processor portion 16 loaded with a ladder logic program 17, and a memory portion 18. Further, the operator interface 12 includes an operator input device that allows an operator to control and enter data into the PNC system 2 and a PLC output device that provides a visual display for an operator to receive feedback and process information, as described in further detail below. Additionally, in the present embodiment, one or more part program(s) 19 are installed (or pre-installed prior to operation) upon the PNC system 2. As shown, the part program(s) in the present embodiment are received by the PNC system 2 from the host computer 4. The host computer 4 is intended to be representative of any type of micro-processor based device that is capable of communicating a part program such as the part program(s) 19 to the PLC 10.” Par. 0024: “In the present embodiment, the part program(s) 19 imported into the PLC 10 via the PLC communications portion 14 are stored in the memory portion 18 and, more particularly, in a part program library 13 that takes the form of a PLC string array. Where multiple part program( s) 19 ( each of which can have a different number of blocks) are imported into the PLC 10, the PLC 10 can segregate each of the part programs from the other part programs by assigning each respective part program to a respective location in the part program library 13. Once loaded into the memory portion 18 in this manner, the part programs 19 can be selected for multiple purposes, and particularly for the purpose of running a process on a given one of the machine tools 8 and for the purpose of being edited.” See also Par. 0028.)  

Regarding claim 9, 
it is directed to a method of steps to implement the system or apparatuses set forth in claim 1.  Miller teaches the claimed system or apparatuses in claim 1.  Therefore, Miller teaches the method of steps, to implement the apparatus, in claim 9. 

Regarding claim 10, 
it is directed to a non-transitory computer-readable storage medium having stored therein a program to implement the system or apparatuses set forth in claim 1.  Miller teaches the claimed system or apparatuses in claim 1.  Therefore, Miller teaches the non-transitory computer-readable storage medium, to implement the apparatus, in claim 10. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Discenzo et al. (PG Pub. No. 20040267395), herein “Discenzo.” 

Regarding claim 2,
Miller teaches the limitations of claim 1 which claim 2 depends. Miller does not teach displaying the modes or the optimizations.  However Discenzo does teach a display configured to display an effect of improving the plant realized by controlling the control object in the second control mode.  (Par. 0184: “The controller 966 may comprise hardware and/or software (not shown) in order to accomplish control of the process 902. For example, the controller 966 may comprise a microprocessor (not shown) executing program instructions for implementing PID control (e.g., PID component 974), implementing the efficiency or other performance characteristic optimization component 970, inputting of values from the sensor signals, providing the control signal 964 to the motor drive 960, and interacting with the user interface 911, the network 914, modem 917, and the transceiver 915. The user interface 911 may allow a user to input setpoint 910, setup information 968, and other information, and in addition may render status and other information to the user, such as system conditions, operating mode, diagnostic information, and the like, as well as permitting the user to start and stop the system and override previous operating limits and controls. The controller 966 may further include signal conditioning circuitry for conditioning the process variable signals from the sensors 916, 924, 938, 940, 941, 942, 944, 946, 948, and/or 954.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined allowing a user to switch between different programs that control controlled devices in a plant and allow the switching device that may be the interface embodiment to be separate and in cooperation of the PLC as in Miller with using an interface to display different modes and performance optimizations of the manufacturing system as in Discenzo in order to select, control and optimize utilization of machinery primarily in an industrial automation environment. (Par. 0002) 

Regarding claims 3,
Miller and Discenzo teaches the limitations of claim 2 which claim 3 depends. Discenzo also teach that the wherein the display is configured to display a comparison of the effect between the first control mode and the second control mode. (Par. 0017: “In accordance with another aspect of the invention, an intelligent agent scheme can be employed wherein various machines, physical entities, software entities, can be modeled and represented by intelligent software agents that serve as proxies for the respective machines or entities. These agents can be designed to interact with one another and facilitate converging on various modifications and control of the machines of entities in connection with efficiently optimizing an overall business concern. Lower level agents can collaborate and negotiate to achieve lower level process objectives in an optimal manner and integrate this information to higher level agents. Agents, can compete with each other for limited resources and become antagonistic in order to realize critical objectives in a save, reliable, and optimum manner. Moreover, the agents can comprise a highly distributed system controlling the operation of a complex dynamic process. There may not exist a central point or control or coordination of the system. Rather information is distributed among the various agents. Groups of agents can form clusters to promote meeting operational objectives such as local agent goals as well as to promote collaboration in meeting higher-level system goals and objectives. During negotiation for services and functions, local agents can also provide "cost" information to other agents indicating efficiency, energy utilization, or robustness for example. Agents can assign functions and control modes to particular agents based on a comparison and optimization of the specified cost function or operational objective or objectives to be optimized.”  See also Par. 0067   .) 

Regarding claims 4,
Miller and Discenzo teaches the limitations of claim 3 which claim 4 depends. Discenzo also teach that the display is further configured to display operation result information based on measurement data produced by controlling the control object in the first control mode and operation result information based on measurement data produced by controlling the control object in the second control mode.  (Par. 0184, 0185 and 206) 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Discenzo in further view of Nixon et al. (PG Pub. No. 20070168060), herein “Nixon.” 

Regarding claim 5,
Miller and Discenzo teach the limitations of claim 3 which claim 5 depends. They do not teach a simulation using a history of operating parameters.  However, Nixon does teach a storage configured to store a history of operation parameters for the control object and first operation history information representing a result of controlling the control object using the operation parameters included in the history of operation parameters in the first control mode; and a simulation execution part configured to calculate second operation history information by executing a simulation of controlling the control object using the operation parameters included in the history of operation parameters in the second control mode, wherein the display is further configured to display the first operation history information and the second operation history information.  (Par. 0004: “These hardware devices run applications that may, for example, enable an operator to perform functions with respect to the process, such as changing settings of the process control routine, modifying the operation of the control modules within the controller or the field devices, viewing the current state of the process, viewing alarms generated by field devices and controllers, simulating the operation of the process for the purpose of training personnel or testing the process control software, keeping and updating a configuration database, etc.”  Par. 0037: “that section is a description of the types of smart process objects that specify graphical, simulation and other functionality to support the depiction of both on‐line and simulated operation of the process plant.”  Par. 0042: “Generally speaking, the suite of applications 32 provides for or enables the creation and use of three different types of entities, the operation of which may be integrated together to provide for enhanced control, simulation, and display functions within the process plant 10. More particularly, the suite of applications 32 may be used to create and implement process graphic displays 35 (which generally provide an operator display pertaining to a portion of the process plant), process modules 39 (which generally provide a simulation of a portion of a process plant) and process control modules, such as the control modules 29, which generally provide or perform on-line control of the process. The process control modules 29 are generally well known in the art and may include any type of control module, such as function block control modules, etc.”  Par. 0044: “A library 40 of smart process objects 42 includes example or template smart process objects 42 that may be accessed, copied and used by the configuration application 38 to create process modules 39 and graphic displays 35. As will be understood, the configuration application 38 may be used to create one or more process modules 39, each of which is made up of or created from one or more smart process objects 42 and may include one or more process flow or simulation algorithms 45, which are stored in a process module memory 46. Additionally, the configuration application 38 may be used to create one or more graphic displays 35, each of which is made up of or created from one or more smart process objects 42 and may include any number of display elements connected together. One of the graphic displays 35b is illustrated in FIG. 2 in expanded form and includes a depiction of a set of process elements, such as valves, tanks, sensors and flow transmitters, interconnected by connection elements which may be pipes, conduit, power cables, conveyors, etc.”  Par. 0051: “…each smart process object may include a library of applicable algorithms or methods which may be used to define the simulation behavior of the smart process object when connected within a process module. Such a library is illustrated in a pull down menu 61 for the smart process object 42e of FIG. 2 and a similar menu may be associated with each other smart process object. The configuration engineer may define the simulation behavior of a smart process object when this smart process object is placed in a process module 39 by selecting one of the library of simulation algorithms (called method 1, method 2, etc.) via, for example, the pull down menu 61. In this manner, the configuration engineer may define different simulation behaviors for a smart process object depending on the type or nature of the process for which the smart process object is being used to model.”  Par. 0061: “…the process graphic displays and control modules may be used in both on-line or control situation and in off-line or simulation situations.” Par. 0087: “ See also Par. 0005, 0006, 0009, 0038, 0052, 0078, 0079, 0082, and 0083. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined allowing a user to switch between different programs that control controlled devices in a plant and allow the switching device that may be the interface embodiment to be separate and in cooperation of the PLC as in Miller with using an interface to display different modes and performance optimizations of the manufacturing system as in Discenzo with using a library or data historian that collects and stores parameters (Par. 0038) and provide enhanced control and simulation with a plant environment as in Nixon which allows an engineer to define different simulation behaviors for a smart process object depending on the type or nature of the process. (Par. 0051) 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Karschnia et al. (PG Pub. No. 20040158474), herein “Karschnia.” 

Regarding claim 6,
Miller teaches the limitations of claim 1 which claim 6 depends. Miller does not teach calculating a charged based on the user selected program.    However, Karschnia does teach a usage information acquisition part configured to acquire usage information representing a degree of controlling the control object with the second control execution part; and a charging calculation part configured to calculate an amount of payment for the use of the second control execution part based on the usage information.  (Par. 0009: “to provide a diagnostic tool that uses process control variables and information about the operating condition of the control routines or function blocks associated with process control routines to detect poorly operating devices or loops. In response to the detection of a poorly operating device or loop, the diagnostic tool may provide information to an operator about suggested courses of action to correct the problem. For example, the diagnostic tool may recommend the use of other, more specific diagnostic applications or tools to further pinpoint or correct the problem. An operator is then allowed to select which application or tool to execute to correct the problem.”  Par. 0041: “In practice, the plants 50, 52, and 54 may have relatively short-term, nonexclusive software licensing agreements with the service facility 32. The service facility 32 may use the amount of processing time, the number of applications 70 implemented, the type of applications 70 implemented, or any other suitable metric to determine the fees to be charged to any particular customer.”  Claim 26: “…further including the step of billing the process plant based on at least one of a subscription fee, processing time, type of application implemented, and number of applications implemented.”  See also Par. 0038.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined allowing a user to switch between different programs that control controlled devices in a plant and allow the switching device that may be the interface embodiment to be separate and in cooperation of the PLC as in Miller with calculating a fee based on a processing time and based on the application used or the number of applications used as in Karschnia in order to maintain efficient operation of the overall process, and thus minimize plant shutdowns and lost profits. (Par. 0010) 

Response to Arguments

Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply in light of the new reference being used in the current rejection necessitated by amendment.  Applicant has significantly amended the independent claims that adds language that the control switching device is separate from the control device and that the control switching part transitions between control modes using control execution part by using various alternative limitations.  The new claim language also sets up various alternatives separated by “or” such as: 1) by cooperating… 2) by stopping…  3) or to make a transition… Miller teaches several or all the elements even though one alternative may suffice.  See MPEP 2143.03 that states: “In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).” The language of Miller is slightly different than the claim limitations; however, all the limitations are taught by Miller for the independent claims in the instant application.  Miller teaches a second part program which runs machine tools for a manufacturing facility where a user interfaces selects the programs to be run on tools. A PLC in Miller performs the function of the control device and is separate from the user interface (control switching device) as rejected herein.  Miller and Discenzo where necessitated by amendment and therefore this action is made final. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 Examiner’s Note – Specification paragraph 0079 states that the control device 22 may be a PLC (program logic controller).